Citation Nr: 1812381	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  17-05 604A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for tinnitus.  

2.  Entitlement to a rating in excess of 0 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from January 1956 to January 1958.    

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  In an August 2016 VA audiology treatment record, the Veteran's bilateral hearing loss disability was productive of no worse than Level I hearing impairment in the right ear and Level II hearing impairment in the left ear.

2.  In a June 2013 VA audiology examination report, the Veteran's bilateral hearing loss disability was productive of no worse than Level I hearing impairment in the right ear and Level I hearing impairment in the left ear.

3.  In an August 2017 VA audiology examination report, the Veteran's bilateral hearing loss disability was productive of no worse than Level II hearing impairment in the right ear and Level IV hearing impairment in the left ear.

4.  The Veteran has been assigned the maximum schedular rating for tinnitus, and there is no evidence that his disability is exceptional or unusual so as to warrant referral for consideration of the assignment of an extraschedular rating. 


CONCLUSIONS OF LAW

1.  For the entire increased rating period, the criteria for a rating in excess of 0 percent for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2017).

2.  For the entire increased rating period, the criteria for a rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.87, Diagnostic Code 6260 (2017).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.159 (2017); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim or if there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication, and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO issued a notice letter to the Veteran with the required information in May 2013.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the most recent RO adjudication of the issues, which occurred in the September 2017 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran allowed a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained.

VA has obtained VA medical examination reports, which provide probative evidence regarding the severities of the Veteran's bilateral hearing loss and tinnitus disabilities.

Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability ratings are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C. § 1155 (2012).  Percentage ratings are determined by comparing the manifestations of a particular disability with the requirements contained in VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from a disease or injury and the residual conditions in civilian occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2017).  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. §§ 3.102, 4.3 (2017).

A Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1 (2017).  Separate ratings can be assigned for separate periods of time during the claim period based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Bilateral Hearing Loss

The assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The disability rating of a hearing loss disorder is determined by applying the criteria set forth at 38 C.F.R. § 4.85 (2017).  Under those criteria, ratings for bilateral hearing loss range from 0 percent to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average puretone hearing threshold level, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000 and 4000 Hertz, or cycles per second, divided by four.  That average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(a), (d) (2017). 

Table VI, Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination, is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b) (2017). 

Table VII, Percentage Evaluations for Hearing Impairment, is used to determine the percentage rating by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing, while the vertical columns represent the ear having the poorer hearing.  The percentage rating is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e) (2017).  Where impaired hearing is service connected in only one ear, the non-service connected ear will be assigned a Roman numeral I rating purposes.  38 C.F.R. § 4.85(f) (2017).

In addition, when the puretone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86 (2017).

An examination for the evaluation of hearing impairment for VA purposes must be conducted by a state-licensed audiologist, and must contain a puretone audiometry test and a controlled speech discrimination test, utilizing the Maryland CNC word list.  38 C.F.R. § 4.85(a) (2017). 

Reviewing the evidence, in an August 2012 VA audiology treatment record, the Veteran reported that his hearing had declined, because he had to ask people to repeat what they had said to him.  An audiology examination found an average 43 decibel loss in the right ear, with a speech recognition score of 92 percent; and an average 54 decibel loss in the left ear, with a speech recognition score of 84 percent.  Of note, the Veteran's puretone thresholds in both ears were not of sufficient severity to allow for the use of Table Via as an exceptional pattern of hearing loss was not shown.  38 C.F.R. § 4.86 (2017).  Entering the average puretone threshold and speech recognition scores into Table VI yields a highest numeric designation of hearing impairment of I for the right ear and II for the left ear.  38 C.F.R. § 4.85 (2016).  Entering the category designations for each ear into Table VII results in a rating of 0 percent under Diagnostic Code 6100.

In a June 2013 VA audiology examination report, the Veteran reported that his hearing was deteriorating.  He indicated that his hearing impacted his ability to work as a waiter, because he could not hear his customers.  An audiology examination found an average 43 decibel loss in the right ear, with a speech recognition score of 94 percent; and an average 54 decibel loss in the left ear, with a speech recognition score of 94 percent.  The puretone thresholds in both ears were not of sufficient severity to allow for the use of Table VIa as an exceptional pattern of hearing loss was not shown.  38 C.F.R. § 4.86 (2016).  Entering the average puretone threshold and speech recognition scores into Table VI yields a highest numeric designation of hearing impairment of I for the right ear and I for the left ear.  38 C.F.R. § 4.85 (2016).  Entering the category designations for each ear into Table VII results in a rating of 0 percent under Diagnostic Code 6100.

In a September 2013 written statement, the Veteran indicated that he worked at a brewpub, doing maintenance and waiting on customers.  He reported being unable to hear what other employees or customers said.

In an August 2017 VA audiology examination report, the Veteran reported having to change careers from waiting tables in restaurants to cleaning bathrooms and washing floors because of difficulty hearing customers.  He indicated that he had to ask people to repeat themselves often and that his wife became frustrated with him due to his hearing difficulties.  An audiology examination found an average 51 decibel loss in the right ear, with a speech recognition score of 86 percent; and an average 54 decibel loss in the left ear, with a speech recognition score of 82 percent.  The puretone thresholds in both ears were not of sufficient severity to allow for the use of Table Via as an exceptional pattern of hearing loss was not shown.  38 C.F.R. § 4.86 (2016).  Entering the average puretone threshold and speech recognition scores into Table VI yields a highest numeric designation of hearing impairment of II for the right ear and IV for the left ear.  38 C.F.R. § 4.85 (2016).  Entering the category designations for each ear into Table VII results in a rating of 0 percent under Diagnostic Code 6100.

The Veteran also submitted several private treatment records, dated August 2012, July 2015, and August 2016, indicating the results of hearing tests.  In each instance, a private examiner reported that the Veteran had puretone thresholds in both ears that were not of sufficient severity to allow for the use of Table VIa in evaluating the Veteran's level of hearing impairment.  38 C.F.R. § 4.86 (2016).  The examiners also did not include speech recognition scores for each ear as required to calculate numeric designations of hearing impairment utilizing 38 C.F.R. § 4.85 (2016).   Therefore, the private test results are considered invalid for VA purposes and have little probative value.  38 C.F.R. § 4.85(a) (2016).  

The evidence does not indicate that the Veteran's hearing loss symptomatology has more nearly approximated that required for an increased rating in excess of 0 percent for the entire increased rating period.  The probative audiological evidence, found in the August 2012 VA audiology treatment record, and the June 2013 and August 2017 VA audiology examination reports, contains no findings supporting the assignment of a rating in excess of 0 percent for bilateral hearing loss disability.  

The Board has considered the Veteran's statements regarding his disability, to include the difficulties caused by his disability while working with others.  The Board understands that the Veteran believes that his hearing loss disability is of greater severity than contemplated by the currently assigned 0 percent rating.  However, as a layperson without the appropriate medical training and expertise, the Veteran is not competent to provide a probative opinion on a medical matter, especially as to the severity of his hearing loss disability in relation to the applicable rating criteria.  Medical examiners, including the VA examiners, have conducted objective audiograms to measure the severity of the Veteran's hearing loss disability.  

The rating criteria determination is multi-factorial, based on all evidence.  However, the primary consideration is the mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  For the entire initial rating period, there is no probative evidence of an unusual hearing pattern such that any other rating provisions would apply. 

The Board finds that the preponderance of the evidence is against the claim for an increased rating for bilateral hearing loss.  Therefore, the claim is denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus

Tinnitus is rated under Diagnostic Code 6260, which provides a 10 percent rating for recurrent tinnitus.  The Board must assign only a single rating for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2) (2017).  

In a June 2013 VA audiology examination report, the Veteran stated that his tinnitus did not impact his activities of daily living.  He indicated that the disability manifested itself in quiet rooms, usually at night.  

In an October 2014 written statement, the Veteran indicated that his tinnitus, described as ringing in the ears, had worsened to a degree that he could no longer wait tables, but continued to perform maintenance duties at the brewpub.  

In an August 2017 VA medical examination report, the Veteran indicated that his tinnitus was progressively worsening and that he noticed it mostly at night when it was quiet.  

The Veteran seeks an increased rating for tinnitus, for which he is currently assigned a 10 percent rating under diagnostic code 6260.  38 C.F.R. § 4.87 (2017).  That diagnostic code allows for a single 10 percent rating for tinnitus regardless of whether it is unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  No higher rating is available under the Rating Schedule.  Accordingly, as there is no legal basis upon which to award separate schedular ratings for tinnitus in each ear or otherwise increase the rating for tinnitus, the claim for an increased rating must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Board finds that the preponderance of the evidence is against the claim for increased rating for tinnitus and that claim must be denied.  38 U.S.C.A. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Ratings

The Board has considered whether referral for consideration of extraschedular ratings is warranted for bilateral hearing loss disability or tinnitus .  In exceptional cases, extraschedular ratings may be assigned.  38 C.F.R. § 3.321(b)(1) (2017).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the evidence in this case does not show such exceptional disability pictures that the available schedular ratings for bilateral hearing loss and tinnitus are inadequate.  A comparison between the levels of severity and symptomatology of hearing loss and tinnitus with the established criteria found in the Rating Schedule shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  The Veteran's signs and symptoms, and their resulting impairment on the Veteran's occupational and social activities, are contemplated by the rating schedule.  Therefore, those criteria are not inadequate.  38 C.F.R. § 3.321(b)(a) (2017); Thun v. Peake, 22 Vet. App. 111 (2008).  

The Veteran's bilateral hearing loss disability results in difficulty hearing and understanding speech during daily activities, such as having normal conversations.  Notably, those signs and symptoms, and their resulting impairment, are the cardinal symptoms and effects of hearing loss contemplated by the rating schedule.  Doucette v. Shulkin, 28 Vet. App. 366 (2017); 38 C.F.R. §§ 4.85, Diagnostic Code 6100 (2017).  Accordingly, the rating criteria contemplate the Veteran's service-connected bilateral hearing loss disability.  In addition, frequent hospitalization is not shown due to hearing loss or tinnitus.  While the Veteran has stated that he changed job responsibilities, the evidence does not show marked interference with employment as he has retained employment, although with different job responsibilities.

The Veteran's tinnitus disability results in a chronic sound heard by the Veteran, specifically a ringing in his ears.  Notably, those signs and symptoms, and their resulting impairment, are the cardinal symptoms and effects contemplated by the rating schedule.  38 C.F.R. §§ 4.87, Diagnostic Code 6260 (2017).  Accordingly, the rating criteria contemplate the Veteran's service-connected tinnitus disability. 

In the absence of evidence that the rating criteria are inadequate to rate the Veteran's bilateral hearing loss and tinnitus disabilities, the Board finds referral for consideration of the assignment of extraschedular ratings is not warranted.  38 C.F.R. 3.321(b)(1) (2017); Bagwell v. Brown, 9 Vet. App. 237 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to a rating in excess of 0 percent for bilateral hearing loss is denied.  

Entitlement to a rating in excess of 10 percent for tinnitus is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


